NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted January 11, 2017* 
                               Decided January 13, 2017 
                                             
                                         Before 
 
                      FRANK H. EASTERBROOK, Circuit Judge 
                       
                      ANN CLAIRE WILLIAMS, Circuit Judge 
                       
                      DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐3124 
 
JANADA GARNER,                                    Appeal from the United States District 
       Plaintiff‐Appellant,                       Court for the Southern District of Indiana, 
                                                  Indianapolis Division. 
       v.                                          
                                                  No. 1:13‐cv‐02043‐TWP‐DKL  
EXECUTIVE MANAGEMENT SERVICES,                     
INC., and STANLEY MILLS,                          Tanya Walton Pratt, 
       Defendants‐Appellees.                      Judge. 
                                            
                                       O R D E R 
         
        Janada Garner appeals the district court’s grant of summary judgment to her 
former employer, Executive Management Services, Inc., in her Title VII action. In the 
district court, she asserted that EMS subjected her to a hostile work environment and 
discharged her in retaliation for both filing a charge with the Equal Employment 
Opportunity Commission and complaining to human resources about her supervisors. 

                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 16‐3124                                                                          Page 2 
 
The district court concluded that a factfinder reasonably could not find that Garner 
experienced a hostile work environment because she had not been subjected to severe 
or pervasive harassment. The district court also decided that her retaliation claim did 
not raise a fact question because complaining about her supervisors does not constitute 
protected activity under Title VII and because the record did not contain a sufficient 
causal connection between Garner’s EEOC charge and her discharge.1 
 
        Garner’s brief on appeal nearly fails the requirement that appellants’ arguments 
be supported with reasons. FED. R. APP. P. 28(a)(8)(A). But generously construing her 
pro se brief, we discern one issue for review—whether the district court erred in 
determining that the temporal proximity between her EEOC charge (April 2013) and 
termination (November 2013) was not a sufficient causal connection for her retaliation 
claim to survive summary judgment. Garner now asserts that she was fired in mid‐
March 2013 rather than November 2013, but this revised timeline (which she does not 
support with any material evidence) makes little sense because she attributes her 
discharge to her filing of a later EEOC charge.  Garner also asserts for the first time that 
she was fired for filing a police report against a coworker in early March 2013. But she 
waived this argument by not developing it during proceedings in the district court. 
See United States v. Hook, 471 F.3d 766, 775 (7th Cir. 2006).   
 
        Finally, Garner claims for the first time that EMS violated her First Amendment 
rights by suspending her because she contacted an EMS customer. Not only did she 
waive this claim by raising it for the first time on appeal, see C & N Corp. v. Gregory Kane 
& Ill. River Winery, Inc., 756 F.3d 1024, 1026–27 (7th Cir. 2014), but she cannot sue a 
private party for abridging free speech unless it engaged in joint action with a state 
official under color of law, which she has not established. See Edmonson v. Leesville 
Concrete Co., 500 U.S. 614, 619 (1991); Dennis v. Sparks, 449 U.S. 24, 27–28 (1980). 
 
                                                                                 AFFIRMED. 




                                                 
            1 Garner also claimed that Stanley Mills, an EMS employee, defamed her, but the 

court granted Mills summary judgment, which Garner does not appeal.